UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                               :
 THE HERTZ CORPORATION,                        :
                                               :
                     Plaintiff,                :
                                               :         19cv3508
              -against-                        :
                                               :         ORDER
 ACCENTURE LLP,                                :
                                               :
                     Defendant.                :
                                               :

WILLIAM H. PAULEY III, Senior United States District Judge:

             The April 3, 2020 teleconference is rescheduled from 12:00 p.m. to 3:00 p.m.

Dated: April 2, 2020
       New York, New York


                                                   SO ORDERED:
